  Case 19-34574-KRH             Doc 142      Filed 10/04/19 Entered 10/04/19 12:59:43                      Desc Main
                                            Document     Page 1 of 17




                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                             Richmond Division

    In re:                                                                Case No.
                                      1
              LeClairRyan, PLLC,                                          19-34574-KRH

              Debtor                                                      Chapter
                                                                          7


                     TRUSTEE’S APPLICATION TO RETAIN AND EMPLOY
                  TAVENNER & BERAN, PLC AS COUNSEL FOR THE TRUSTEE

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

    referenced Chapter 7 case (the “Case”) hereby submits this application (“Application”) pursuant

    to 11 U.S.C. § 327(a) and Rule 2014 of the Federal Rules of Bankruptcy Procedure for

    authorization to employ Tavenner & Beran, PLC (“Tavenner & Beran”), as counsel for the

    Trustee retroactive to October 4, 2019, and in support thereof states the following:

                                                      Jurisdiction

             1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

    “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing




    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
    the last four digits of the Debtor’s federal tax identification number are 2451.


Lynn L. Tavenner, Trustee
Tavenner & Beran, PLC
20 North 8th Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43             Desc Main
                                    Document     Page 2 of 17




 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

 Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor was operating its

 business as a debtor-in-possession.

        5.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61.

        6.      At a hearing on September 26, 2019, the Court denied the Motion to Convert.

 However, per agreement between the Debtor, the United States Trustee, and ABL Alliance, LLLP

 (the “Lender”) as stated in the Order on Motion to Convert Case to Chapter 7 the Debtor’s Case

 was converted to a case under Chapter 7 of the Bankruptcy Code on October 4, 2019.

        7.      Upon conversion, Lynn L. Tavenner was appointed interim trustee, and she

 continues to serve in that capacity.

                                         Relief Requested

        8.      The Trustee requires the immediate and continued assistance of Tavenner & Beran

 principally to provide legal assistance and advice concerning (a) the orderly liquidation of assets

 including but not limited to resolving/collecting accounts receivable and the investigation,

 analysis, and possible prosecution of avoidance actions, as well as other possible state law claims;



                                                  2
Case 19-34574-KRH        Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43            Desc Main
                                   Document     Page 3 of 17




 and (b) the resolution of claims asserted against said property and/or the Estate. While the

 engagement will be directed primarily at these matters, the scope of the engagement will include

 all such legal matters as the Trustee may assign to Tavenner & Beran from time to time.

        9.      The Trustee also intends to solicit proposals from additional individuals and/or

 entities to serve as her professionals in this Case, including but not limited to one or more law

 firms to serve as her special counsel (“Special Counsel”) for specified tasks. Upon receipt of the

 proposals, the Trustee will select and then seek this Court’s approval to employ Special Counsel

 and/or other professionals.

        10.     Tavenner & Beran will coordinate with Special Counsel to avoid unnecessary

 duplication of efforts between firms. In fact, the Trustee will not tolerate the unnecessary

 duplication of efforts among any of her professionals. Due to its experience and expertise, the

 Trustee proposes immediately to employ Tavenner & Beran. Moreover, the proximity of Tavenner

 & Beran to the Trustee will permit efficiency in delivering legal services and prompt

 communication with the Trustee, which should result in a greater recovery for the Estate.

        11.     The Trustee proposes to employ Tavenner & Beran under a general retainer at the

 firm’s customary hourly rates for comparable services. The firm’s current standard hourly rates

 for attorneys are between $450.00 and $250.00. The firm’s current standard hourly rate for

 paraprofessionals is $110.00. The Trustee proposes to reimburse Tavenner & Beran for all

 reasonable out of pocket expenses incurred in representing the Trustee pursuant to §§ 330 and 503

 of the Bankruptcy Code to the extent the funds are available in the Estate to reimburse such

 expenses.




                                                 3
Case 19-34574-KRH        Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43                Desc Main
                                   Document     Page 4 of 17




        12.     Tavenner & Beran will record the time of its professionals at the firm’s regular

 hourly rates for its partners and paralegals for its legal services. Tavenner & Beran’s rates are

 reviewed, and when deemed appropriate, adjusted annually. Tavenner & Beran will utilize

 paralegals from time to time where the tasks required can be accomplished by a paralegal with a

 corresponding reduction in the applicable hourly rate.

        13.     The Trustee believes, to the best of her knowledge, that Tavenner & Beran does not

 have any connections with the Debtor, creditors, or any other party in interest or their respective

 attorneys and accountants that would render Tavenner & Beran not “disinterested” within the

 meaning of § 101(14) of the Bankruptcy Code. Filed contemporaneously herewith as Exhibit A is

 the Declaration of Paula S. Beran attesting to the supporting facts and this conclusion.

        WHEREFORE, Lynn L. Tavenner, Trustee, hereby requests that the Court enter an order,

 substantially in the form attached hereto as Exhibit B approving the employment of Tavenner &

 Beran, as set forth herein, and to award any further relief the Court deems proper.

                                                Respectfully submitted,

                                                LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: October 4, 2019                        By: /s/ Lynn L. Tavenner
  Richmond, Virginia                            Lynn L. Tavenner, Trustee
                                                Tavenner & Beran, PLC
                                                20 North 8th Street
                                                Richmond, Virginia 23219
                                                Telephone: (804) 783-8300
                                                Telecopier: (804) 783-0178

                                                       Chapter 7 Trustee




                                                  4
Case 19-34574-KRH        Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43              Desc Main
                                   Document     Page 5 of 17




                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 4th day of October 2019, a
 true copy of the foregoing Application was sent electronically to:

  Robert B. Van Arsdale, Esquire                      Tyler P. Brown
  Office of the United States Trustee                 Jason William Harbour
  701 East Broad Street, Suite 4304                   Henry Pollard Long, III
  Richmond, Virginia 23219-1885                       Jennifer Ellen Wuebker
  Robert.B.Van.Arsdale@usdoj.gov                      Hunton Andrews Kurth LLP
                                                      951 East Byrd Street
                                                      Richmond, VA 23219
                                                      tpbrown@huntonak.com
                                                      jharbour@huntonAK.com
                                                      hlong@huntonAK.com
                                                      jwuebker@huntonak.com

  Douglas M. Foley                                    ULX Partners, LLC
  Sarah B. Boehm                                      100 Broadway, 22nd Floor
  Shawn R. Fox                                        New York, New York 1005
  MCGUIREWOODS LLP                                    Attn: Nicholas Hinton
  Gateway Plaza                                              Daniel E. Reed
  800 East Canal Street                               Nicholas.hinton@Unitedlex.com
  Richmond, Virginia 23219                            Dan.reed@unitedlex.com
  dfoley@mcguirewoods.com
  sboehm@mcguirewoods.com
  sfox@mcguirewoods.com
         Counsel for ABL Alliance, LLLP,
         Senior Secured First Lien Lender
                                                      Karen M. Crowley, Esq.
                                                      Crowley Liberatore P.C.
                                                      150 Boush Street, Suite 300
                                                      Norfolk, VA 23510
                                                      Email: kcrowley@clrbfirm.com
                                                             Counsel for Super-Server, LLC

  Michael G. Gallerizzo, Esquire                      Parma Richmond, LLC
  Michael D. Nord, Esquire                            c/o Kevin J. Funk
  GEBHARDT & SMITH LLP                                Durrette Arkema Gerson & Gill PC
  One South Street, Suite 2200                        1111 East Main Street, 16th Floor
  Baltimore, Maryland 21202                           Richmond, Virginia 23219
  mgall@gebsmith.com                                  kfunk@dagglaw.com
  mnord@gebsmith.com
         Counsel for Bank of America, N.A.


                                                  5
Case 19-34574-KRH      Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43              Desc Main
                                 Document     Page 6 of 17




  David R. Ruby, Esquire                          Amy Simon Klug
  William D. Prince IV, Esquire                   HOLLAND & KNIGHT LLP
  ThompsonMcMullan, P.C.                          1650 Tysons Boulevard, Suite 1700
  100 Shockoe Slip, Third Floor                   Tysons, VA 22102
  Richmond, Virginia 23219                        amy.simon@hklaw.com
  druby@t-mlaw.com                                      Counsel for Carlyle Overlook Owner,
  wprince@t-mlaw.com                                    LLC
         Counsel for LS Gold LLC

  Joseph Corrigan                                 JM Partners, LLC
  Iron Mountain Information Mgmt, LLC             Attn: John Marshall
  One Federal Street                              6800 Paragon Place, Suite 202
  Boston, MA 02110                                Richmond, VA 23230-1656
  Bankruptcy2@ironmountain.com                    JMarshall@JMPartnersLLC.com

  SAUL EWING ARNSTEIN & LEHR LLP                  SAUL EWING ARNSTEIN & LEHR LLP
  Maria Ellena Chavez-Ruark, Esquire              Robert C. Gill, Esquire
  500 East Pratt Street, 9th Floor                1919 Pennsylvania Avenue, N.W., Suite 550
  Baltimore, MD 21202                             Washington, D.C. 20006-3434
  maria.ruark@saul.com                            robert.gill@saul.com
  Attorneys for Admiral Cochrane, LLC,            Attorneys for Admiral Cochrane, LLC,
  successor in interest to MLQ-ELD, LLC and       successor in interest to MLQ-ELD, LLC and
  LSOP 3C III, LLC                                LSOP 3C III, LLC

  Peter D. Bilowz, Esq.                           David G. Barger
  Douglas B. Rosner, Esq.                         Thomas J. McKee, Jr.
  GOULSTON & STORRS PC                            Greenberg Traurig, LLP
  400 Atlantic Avenue                             1750 Tysons Boulevard, Suite 1000
  Boston, MA 02110-3333                           McLean, Virginia 22102
  pbilowz@goulstonstorrs.com                      bargerd@gtlaw.com
  drosner@goulstonstorrs.com                             Counsel of record for UnitedLex
                                                         Corporation and ULX Partners, LLC

  Mary Joanne Dowd, Esq.                          Robert H. Chappell III, Esquire
  Jackson D. Toof, Esq.                           Jennifer J. West, Esquire
  Arent Fox LLP                                   Neil E. McCullagh, Esquire
  1717 K Street, NW                               Karl A. Moses, Jr., Esquire
  Washington, DC 20006                            SPOTTS FAIN PC
  mary.dowd@arentfox.com                          411 East Franklin Street, Suite 600
  jackson.toof@arentfox.com                       Richmond, Virginia 23219
         Counsel for Leader Bank, N.A.            rchappell@spottsfain.com
                                                  nmccullagh@spottsfain.com
                                                  jwest@spottsfain.com


                                              6
Case 19-34574-KRH        Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43             Desc Main
                                   Document     Page 7 of 17




                                                     kmoses@spottsfain.com
                                                           Counsel for Christian & Barton, LLP
                                                           Counsel for Park Towers Investment,
                                                           LLC

  Michael G. Wilson, Esq.                            Cynthia L. Hegarty
  MICHAEL WILSON PLC                                 MORRISON SUND, PLLC
  PO Box 6330                                        5125 County Road 101, Suite 200
  Glen Allen, VA 23058                               Minnetonka, MN 55345
  mike@mgwilsonlaw.com                               chegarty@morrisonsund.com
        Counsel to Michele Craddock                         Counsel for Morrison Sund, PLLC

  Shawn C. Whittaker, Esq.                           Nicola G. Suglia, Esquire
  Whittaker|Myers, PC                                Fleischer, Fleischer & Suglia, P.C.
  1010 Rockville Pike, Suite 607                     Four Greentree Centre
  Rockville, MD 20852                                601 Route 73 N., Suite 305
  Shawn@whittakermyers.com                           Marlton, NJ 08053
         Counsel for Planet Depos, LLC               consult@fleischerlaw.com
                                                            Attorneys for Creditor De Lage
                                                            Landen Financial Services, Inc.

  Joshua D. Stiff, Esquire
  Grayson T. Orsini, Esquire
  WOLCOTT RIVERS GATES
  200 Bendix Road, Suite 300
  Virginia Beach, Virginia 23452
  Email: jstiff@wolriv.com
  gorsini@wolriv.com
         Counsel to Hertz Norfolk 999
         Waterside, LLC


 And all other parties receiving ECF notices in this Case.

                                                       /s/ Lynn L. Tavenner
                                                       Lynn L. Tavenner, Trustee




                                                 7
Case 19-34574-KRH   Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43   Desc Main
                              Document     Page 8 of 17




                                 EXHIBIT A
Case 19-34574-KRH         Doc 142    Filed 10/04/19 Entered 10/04/19 12:59:43              Desc Main
                                    Document     Page 9 of 17




                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

 In re:                                                       Case No.
           LeClairRyan, PLLC,                                 19-34574-KRH

           Debtor                                             Chapter
                                                              7


                            DECLARATION OF PAULA S. BERAN

          Pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure, Paula S. Beran,

 does hereby swear, under penalty of perjury:

          1.     I am a member in good standing of the Bar of the State of Virginia and admitted to

 practice before the United States Court of Appeals for the Fourth Circuit and the United States

 District Courts and Bankruptcy Courts for the Eastern and Western Districts of Virginia.

          2.     I am a partner/member of the law firm of Tavenner & Beran, PLC (“Tavenner &

 Beran”) and am duly authorized to make this Declaration on behalf of Tavenner & Beran. I make

 this Declaration in support of the Trustee’s Application to Retain and Employ Tavenner & Beran,

 PLC as Counsel for the Trustee (the “Application”). I personally know the facts set forth in this

 Declaration and, if called as a witness, I could and would testify thereto. Unless otherwise defined,

 all capitalized terms used herein have the meanings given to them in the Application.

          3.     The law firm of Tavenner & Beran has extensive experience in bankruptcy,

 insolvency, reorganization, and debtor/creditor law. The firm is well qualified to represent the

 Trustee in this bankruptcy case and is willing to accept employment on the basis set forth in the

 Application.
Case 19-34574-KRH         Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43                Desc Main
                                 Document    Page 10 of 17




        4.      The law firm of Tavenner & Beran, its partners, and associates hold no interest

 adverse to the Debtor or the Estate, and Tavenner & Beran is a “disinterested person” as defined

 in § 101(14) of the Bankruptcy Code. The only connections with the Debtor, its identified creditors,

 any other party in interest, its respective attorneys and accountants, the United States Trustee, or

 any person employed in the office of the United States Trustee, of which Tavenner & Beran, its

 partners or associates, are aware are as follows:

                a) A former employee of the law firm of Tavenner & Beran, Ms. Shannon

                    Pecoraro, is currently employed with the Richmond Office of the Office of the

                    United States Trustee;

                b) Ms. Lynn L. Tavenner, the Trustee, in her individual capacity and Paula S.

                    Beran, an attorney at Tavenner & Beran are personal friends and are the

                    members of (i) Tavenner & Beran; (ii) a limited liability company that owns

                    real property; and (iii) another limited liability company that continues in

                    existence but has never been active;

                c) Prior to appointments to the bench, Tavenner & Beran represented the

                    Honorable Keith L. Phillips and the Honorable Kevin R. Huennekens as

                    Chapter 7 trustees in unrelated cases;

                d) Ms. Paula S. Beran, an attorney at Tavenner & Beran, was formerly employed

                    by the Debtor from the Fall of 1995 to approximately January 31, 2002. In

                    connection with said employment, Ms. Beran participated in the LeClairRyan

                    PLLC 401(k) Profit Sharing Plan, which plan was terminated before the filing




                                                     2
Case 19-34574-KRH   Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43                  Desc Main
                           Document    Page 11 of 17




               of the Debtor’s bankruptcy case. Furthermore, Ms. Beran remains friends with

               many former attorneys and/or other employees of the Debtor;

            e) Ms. Lynn L. Tavenner, Trustee, in her individual capacity, was formerly

               employed by the Debtor for a period beginning approximately mid-September

               1999 to approximately January 31, 2002. In addition, Ms. Tavenner is friends

               with certain former attorneys and/or other employees of the Debtor;

            f) Mr. David N. Tabakin, an attorney at Tavenner & Beran, was formerly

               employed by UnitedLex Professional Services, LLC as a contract attorney for

               a period beginning in approximately October of 2013, to approximately March

               of 2014;

            g) Ms. Sally DiGiorgio, a part-time legal assistant at Tavenner & Beran, was

               formerly employed by the Debtor for a period of time, which employment

               ended approximately nine years ago;

            h) Ms. Debra Howard, a former employee of the Debtor (approximately 17 years

               ago) was formerly employed by Tavenner & Beran and now works as a judicial

               assistant for the Honorable Keith L. Phillips;

            i) In her capacity as Chapter 7 Trustee and/or liquidating trustee in unrelated

               cases, Lynn L. Tavenner, an attorney at Tavenner & Beran, has been

               represented by (i) Spotts Fain PC, who serves as counsel for a creditor in this

               Case; (ii) McGuireWoods, LLP, who serves as counsel to a secured creditor in

               this Case; (iii) Arent Fox, LLP, who serves as counsel to a creditor in this Case;




                                             3
Case 19-34574-KRH   Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43                    Desc Main
                           Document    Page 12 of 17




               (iv) Hunton Andrews Kurth, LLP, who serves as Debtor’s counsel in this Case;

               and (v) Christian Barton, LLP, a creditor in this Case.

            j) In her capacity as Chapter 7 Trustee and/or liquidating trustee in unrelated

               cases, Lynn L. Tavenner, an attorney at Tavenner & Beran, has used as

               mediators (i) Karen Crowley, Esquire of Crowley Liberator P.C., who serves as

               counsel to a creditor in this Case and (ii) Tyler P. Brown, Esquire of Hunton

               Andrews Kurth LLP, who serves as counsel to the Debtor in this Case;

            k) Tavenner & Beran has worked with and/or has been opposed to in unrelated

               matters the following: Hunton Andrews Kurth LLP, McGuireWoods LLP,

               Crowley Liberatore P.C., Gebhardt & Smith LLP, Durrette Arkema Gerson &

               Gill PC, ThompsonMcMullan, P.C., Holland & Knight LLP, Greenberg

               Traurig, LLP, Arent Fox LLP, Spotts Fain, PC, and Wolcott Rivers Gates, all

               of which have filed pleadings in this Case on behalf of creditors and/or the

               Debtor;

            l) Tavenner & Beran has served and/or is currently serving as debtor’s counsel,

               creditors’ committee counsel, and/or trustee’s counsel in unrelated cases where

               one or more of the creditors in this Case is also a creditor in the unrelated cases;

            m) In her capacity as Chapter 7 Trustee and/or liquidating trustee, Lynn L.

               Tavenner, an attorney at Tavenner & Beran, is and/or was the trustee in

               unrelated cases where one or more of the creditors in this Case is/was also a

               creditor in the unrelated cases;




                                              4
Case 19-34574-KRH      Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43                  Desc Main
                              Document    Page 13 of 17




              n) In her capacity as a Chapter 7 Trustee, Lynn L. Tavenner, an attorney at

                  Tavenner & Beran, has retained Protiviti, Inc., who is the Debtor’s financial

                  advisor, in unrelated cases; and

              o) For numerous months before the Petition Date, Tavenner & Beran was

                  contacted about potential engagements that could have been adverse to the

                  Debtor. In every instance, the potential client was specifically instructed not to

                  provide any confidential information but instead explain the nuance of said

                  engagement. Tavenner & Beran decided in each instance to refrain from taking

                  any such engagement/representation. In connection with the same, no

                  confidential information was ever exchanged.

       5.     The proposed employment of Tavenner & Beran is not prohibited by or improper

 under Bankruptcy Rule 5002.

                                             /s/ Paula S. Beran
                                                     Paula S. Beran




                                                5
Case 19-34574-KRH   Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43   Desc Main
                           Document    Page 14 of 17




                               EXHIBIT B
  Case 19-34574-KRH             Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43                           Desc Main
                                       Document    Page 15 of 17




                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                             Richmond Division

    In re:                                                                Case No.
                                      1
              LeClairRyan, PLLC,                                          19-34574-KRH

              Debtor                                                      Chapter
                                                                          7


                  ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
                    OF TAVENNER & BERAN, PLC AS TRUSTEE’S COUNSEL

             This matter came before the Court upon the Trustee’s Application to Retain and Employ

    Tavenner & Beran, PLC as Counsel for the Trustee (the “Application”). The Court (a) having

    reviewed (i) the Application and (ii) the Declaration of Paula S. Beran, a partner/member in the

    law firm of Tavenner & Beran, PLC (“Tavenner & Beran”), attached to the Application as

    Exhibit A (the “Declaration”); and the Court being fully advised in the premises and having

    determined that the legal and factual bases set forth in the Application and the Declaration establish

    just cause for the relief granted herein;

             THE COURT HEREBY FINDS THAT:

             A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

             B.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).




    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
    the last four digits of the Debtor’s federal tax identification number are 2451.


Lynn L. Tavenner, Trustee
Tavenner & Beran, PLC
20 North 8th Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH           Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43           Desc Main
                                   Document    Page 16 of 17




        C.      Notice of the Application (and service of the proposed order) was sufficient under

 the circumstances.

        D.      The Application and the Declaration are in full compliance with all applicable

 provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of this Court.

        E.      Tavenner & Beran does not represent any entity adverse to the Debtor or to the

 Estate. Furthermore, Tavenner & Beran does not hold any interest adverse to the Debtor or to the

 Estate, and Tavenner & Beran is a “disinterested person,” as defined in § 101(14) of the

 Bankruptcy Code and as required by § 327(a) of the Bankruptcy Code.

        F.      The retention and employment of Tavenner & Beran in accordance with the

 Application and this Order is in the best interest of the bankruptcy estate.

        IT IS HEREBY ORDERED THAT:

        1.      The Application is hereby APPROVED.

        2.      Capitalized terms not otherwise defined herein shall have the meanings given to

 them in the Application.

        3.      The Trustee is authorized to retain and employ Tavenner & Beran as counsel,

 pursuant to § 327 of the Bankruptcy Code, retroactive to October 4, 2019.

        4.      Tavenner & Beran shall be compensated for such services and reimbursed for any

 related expenses as provided in the Application, and in accordance with applicable provisions of

 the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any additional procedures that

 may be established by this Court.


 Entered:
                                               UNITED STATES BANKRUPTCY JUDGE



                                                   2
Case 19-34574-KRH        Doc 142 Filed 10/04/19 Entered 10/04/19 12:59:43              Desc Main
                                Document    Page 17 of 17




 I ask for this:


 /s/
 Lynn L. Tavenner, Trustee
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Telecopy: (804) 783-0178

         Chapter 7 Trustee


 Seen and not objected to:

 /s/
 Robert B. Van Arsdale, Esquire
 Office of the United States Trustee
 701 East Broad Street, Suite 4304
 Richmond, Virginia 23219
 (804) 771-8004

         Assistant United States Trustee



                                        CERTIFICATION

         I hereby certify under Local Rule 9022-1 that the foregoing proposed Order was served on
 all requisite parties and has been endorsed by all necessary parties.


                                             /s/
                                             Lynn L. Tavenner, Trustee

 Service List:

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, Virginia 23219




                                                3
